                                                                                                                                                                                                        Exhibit
10.51
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.  REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##].
 
FIRST AMENDMENT TO
SERVICES AGREEMENT


This First Amendment (the “Amendment”) made as of October 20, 2008 (the
“Effective Date”) by and between Ventiv Commercial Services, LLC a New Jersey
limited liability company (“Ventiv”) and OMP, Inc., a Delaware corporation
(“Obagi”).  Ventiv and Obagi may each be referred to herein as a “Party” and
collectively, the “Parties”.
W I T N E S S E T H:


WHEREAS, Ventiv and Obagi are parties to a Service Agreement made as of July 1,
2008 (the “Agreement”).
WHEREAS, Ventiv and Obagi desire to supplement the Agreement as set forth
herein.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:
1. Except as provided in this Amendment, the terms and conditions set forth in
the Agreement remain unaffected by the execution of this Amendment.  To the
extent that any provisions or terms set forth in this Amendment conflict with
the terms set forth in the Agreement, the terms set forth in this Amendment
shall govern and control.  Terms not otherwise defined herein, shall have the
meanings set forth in the Agreement.
2. Ventiv and Obagi desire to expand the services being provided by Ventiv as
set forth in the Agreement.  Ventiv, through its Ventiv Access Group division,
shall provide Obagi with the services set forth in detail in Exhibit A (the “VAG
Services”).  For provision of the VAG Services, Obagi shall pay Ventiv the
compensation set forth in Exhibit A.
3. Ventiv shall provide the VAG Services commencing on the Effective Date and
continuing until April 1, 2009 (the “Term”).  Obagi may terminate Ventiv’s
provision of the VAG Services prior to the end of the Term by providing Ventiv
with at least thirty (30) days prior


                                                                                                                                                                         
 
1

--------------------------------------------------------------------------------

 
 


written notice.  Obagi may extend the Term for up to two (2) successive ninety
(90) day periods (each an “Additional Term”) by providing Ventiv with written
notice at least thirty (30) days prior to the end of the initial Term or any
Additional Term.  The compensation to be paid by Obagi to Ventiv for any period
beyond the two (2) Additional Terms must be agreed to in writing by the Parties.
4. The terms of this Amendment are intended by the Parties to be the final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement.  The
Parties further intend that this Amendment constitute the complete and exclusive
statement of its terms and shall supersede any prior agreement with respect to
the subject matter hereof.
5. This Amendment may be executed simultaneously in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Execution and delivery of this
Amendment by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Amendment by such party.  Such facsimile copies shall constitute enforceable
original documents.
WHEREFORE, the Parties hereto have caused this Amendment to be executed by their
duly authorized representatives.
 
2

--------------------------------------------------------------------------------


 

 VENTIV COMMERCIAL SERVICES, LLC        
By:  /s/ TERRELL G. HERRING
   
 
 
Terrell G. Herring
   
 
 
President and Chief Executive Officer
   
 
 

           OMP, INC.        
By:  /s/ PRESTON ROMM
   
 
 
Preston Romm
   
 
 
CFO
   
 
 

 




 
3

--------------------------------------------------------------------------------


EXHIBIT A
SERVICES AND COMPENSATION


Ventiv shall provide Obagi with one part-time (50% time allocation) National
Account Manager (“NAM”).  The NAM shall have the qualifications set forth on
Exhibit B attached to this Amendment.


Ventiv shall also provide Obagi with the following services.


A)           PRIMARY RESEARCH


·  
VAS shall complete a maximum of 10 telephone interviews with targeted MCO and
PBM stakeholders who are geographically dispersed within the United States.  A
minimum of 5 interviews will be conducted.

·  
VAS shall complete a maximum of 7 telephone interviews with targeted retail
pharmacies that are geographically dispersed within the United States.  A
minimum of 3 interviews will be conducted.

·  
The survey instrument will be designed by VAG with clinical and product input
supplied by Obagi and final approval also by Obagi.

·  
Each interview will be no longer than 45 minutes.

·  
The interviews will examine the current situation and challenges facing their
new product, SoluCLENZ Rx Gel™, any restrictions placed on the brand within the
payors, level and tier placement, and product categorization within the pharmacy
systems.  Secondarily, the interviews will examine the formulary placement of
the two main competitors in this category, BenzaClin Gel and Duac Gel.

·  
Deliverable would be in the form of a MS PowerPoint report with associated
recommendations from inVentiv on solutions.



Fee for Primary Research Services (including honoraria estimated at NOT MORE
THAN [ 1* ] per participant and all associated interview pass-through such as
mailing, printing, etc.):


Minimum [ 2* ] if the interviews total 8 and a maximum [ 3* ] if the full 17
interviews are conducted


Should an in-person report meeting be requested by Obagi, no additional fee
would be applied, however Ventiv travel expenses would be subject to invoicing
in addition to the above fees.




B)           CONSULTATION and ACCOUNT MANAGEMENT SUPPORT


·  
VAS will work closely with Obagi to develop a list of questions the sales force
can utilize in the field when dealing with reimbursement objections.  This
resource will assist the sales force with obtaining information from the
physician or office staff regarding reimbursement issues with SoluCLENZ Gel and
better allow the district manager to provide support.

·  
VAS will work closely with Obagi to develop processes and procedures the field
sales force will follow when submitting these objections to their District
Managers.

·  
General support will be in the form of responses and advice within 24 hours of
the incoming request;

·  
VAG will develop a prioritized target account list, including where necessary
contracted PBMs (final list to be approved by Obagi), with an associated time
line for engagement;

 


* Subject to confidential treatment request 
4

--------------------------------------------------------------------------------


·  
VAS will deploy no more than one National Account Manager (NAM) unless otherwise
approved by Obagi, to provide ongoing support in the following area’s; MCO,
Trade and Pharmacy account management, support and training, field sales force
support and strategic and tactical planning.



Initially, the NAM assigned to Obagi will be at 50% (i.e., 20 hours per week)
work time.  Increasing the time allocation above 50% will require Obagi
Medical’s prior approval.


Fee for Consultation and Account Management Services (excluding reasonable and
customary business travel pass-throughs):


Consulting and Tactical Support


·  
Support would be on a billable hour basis of [ 4* ] per hour per VAG
headquarters personnel, regardless of title or level, and supported by monthly
time and event logs;



NAM Deployment


·  
Fifty percent (50%) time allocation: [ 5* ] per month per NAM;

·  
Full Time allocation: [ 6* ] per month per NAM.



C.  
NDC PAYOR AUDIT



·  
VAG will have the NDC numbers for SoluClenz™, 62032-0121-10,
Duac®  (0145-2371-05 and 0145-2367-01)and BenzaClin® (0066-0494-50) input into a
real-time Rx30 claims adjudication system for UnitedHealth Group, Aetna and
Cigna.  The results will be a report that communicates the edits and prompts
sent form these payors to retail pharmacies submitting any of the three products
for reimbursement.



The results will be reporting in Excel; an example of which is in the following
chart:
 


Fee: [ 7* ]




D.           Payment Terms


The Fee for Services A and C shall be invoiced within 30 days of the final
report delivery to Obagi


The Fee for Service B shall be monthly, one month in arrears.


Payment terms are per Section 5 and Exhibit A of the Agreement.


* Subject to confidential treatment request 
5

--------------------------------------------------------------------------------




E.           Timelines


·  
October 20 – Obagi approves initial project scope and terms

·  
October 20 – October 23 – Discussion with Obagi team, develop discussion guide
and start recruiting.

·  
October 23 – 31 – NDC Audit conducted and reported

·  
October 27 – October 31 – Interviews conducted; Target account list and timeline
developed

·  
November 3  –  November 7 – Research results are analyzed and report is prepared
and submitted.

·  
NAM deployment can be initiated after November 3, 2008



F.  
Expansion



Should Obagi request, within 30 days beginning as early as January 1, 2009, VAG
will deploy a second NAM on either a full- or part- time basis as defined above
for a Fee as per above, discounted by 5%.




Note: Should Obagi require support beyond that of two NAMs, or given timing or
client conflicts, VAS additional NAM resources are unavailable or less than the
desired level, regardless of time commitment, members of the VAG consulting and
management team will be available to such extent that the NAM equivalent shall
be the same.


The Ventiv NAM(s) shall have either a fleet vehicle or a car allowance and all
appropriate electronic communications technology (including laptops,
peripherals, cell phones and wireless internet access) supplied and maintained
by Ventiv.  The associated cost for these support items is imbedded within the
above referenced fees, and is not passed through to Obagi.
 


 
6

--------------------------------------------------------------------------------


EXHIBIT B
NATIONAL ACCOUNT MANAGER QUALIFICATIONS


Minimum Qualifications
o  
BA/BS Degree

o  
Pharmaceuticals, Health Care Products, Durable Medical Equipment or Medical
Technology sales and account management experience: 5-10 years

o  
Documented successful sales or sales management track record

o  
Demonstrated verbal and written communication and negotiation skills

o  
Demonstrated platform and presentation skills



Preferred
o  
MBA or equivalent experience

o  
Personnel management experience

o  
Scientific, clinical, pharmacy or medical degree / experience



Acceptable Experience Sets (minimum 2 years in any)


o  
Brand management in health care industry sector

o  
Direct management supervision of pharmaceutical sales personnel

o  
Regional or national managed markets account management

o  
Institutional, Health System, MCO, GPO and Specialty experience

o  
Professional external corporate sales or account management experience

o  
Business to Business negotiation and selling experience

o  
Excellent demonstrated communications skills: verbal and written

o  
Excellent analytical and problem solving skills



Additional Criteria


Ability to travel-minimum 25%


The NAM shall report directly to the VAS Senior Director and but have in-direct
project / operational reporting lines to a designee of Obagi’s choosing.


 
7


--------------------------------------------------------------------------------

 